 Case 4:19-cv-00057-RAS Document 10 Filed 03/08/19 Page 1 of 2 PageID #: 82



                          IN THE UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF TEXAS
                                   SHERMAN DIVISION
PREMIER ELECTRONICS, L.L.C.                     §
              Plaintiff,                        §
                                                §           Civil Action No. 4:19cv57
v.                                              §           Judge Mazzant
                                                §
VIVINT INC.,                                    §
                          Defendant.            §


     PLAINTIFF’S UNOPPOSED MOTION TO DISMISS WITHOUT PREJUDICE


       Pursuant to Rule 41 of the Federal Rules of Civil Procedure, Plaintiff Premier

Electronics, L.L.C. (“Premier”) files this Plaintiff’s Unopposed Motion to Dismiss without

Prejudice.

       1.      Premier has determined that this lawsuit may have been filed prematurely.

Premier seeks a dismissal without prejudice so it can conduct a further inquiry as to certain facts

which may be inaccurately set forth in its complaint.

       2.      No counterclaim, cross-claim, or third-party claim has been filed in this matter.

       3.      Although Vivint entered a general denial in the state court before removing this

case to federal court, Vivint has not yet filed an answer to Plaintiff’s First Amended Complaint.

                                            PRAYER

       FOR THESE REASONS, Premier prays that this Court dismiss this case without

prejudice at this time.

                                                     Respectfully submitted,
                                                     /s/ John M. Frick
                                                     ___________________________________
                                                     John M. Frick
                                                     Texas Bar No. 07455200
                                                     jfrick@bennettweston.com

PLAINTIFF’S UNOPPOSED MOTION TO DISMISS WITHOUT PREJUDICE                                Page       1
 Case 4:19-cv-00057-RAS Document 10 Filed 03/08/19 Page 2 of 2 PageID #: 83




                                                    BENNETT, WESTON, LAJONE & TURNER, P.C.
                                                    1603 LBJ Freeway, Suite 280
                                                    Dallas, Texas 75234
                                                    Tel: (972) 662-4901
                                                    Fax: (214) 393-4043

                                                    ATTORNEYS FOR PLAINTIFF
                                                    PREMIER ELECTRONICS, L.L.C.

                            CERTIFICATE OF CONFERENCE

      On March 7, 2019, I personally conferred with Joshua Bennett, attorney of record for
Defendant Vivint, Inc., regarding the merits of the foregoing Plaintiff’s Unopposed Motion to
Dismiss without Prejudice. Defendant does not oppose this Motion.

                                                    /s/ John M. Frick
                                                    __________________________________
                                                    John M. Frick


                               CERTIFICATE OF SERVICE

      On the 8th day of March, 2019, a true and correct copy of this Plaintiff’s Unopposed
Motion to Dismiss without Prejudice was served on the following attorneys of record via the
CM/ECF system:

       Joshua J. Bennett
       E. Leon Carter
       Dorothy Abzanka Culham
       CARTER ARNETT PLLC
       8150 N. Central Ewy., Suite 500
       Dallas, TX 75206

                                                    /s/ John M. Frick
                                                    __________________________________
                                                    John M. Frick




PLAINTIFF’S UNOPPOSED MOTION TO DISMISS WITHOUT PREJUDICE                              Page     2
